DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 2/16/2021 is acknowledged.  Claim 1 has been amended.  Claim 11 is canceled. 

Response to Arguments
Applicant’s arguments with respect to claims 8-10, 12 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2019/0189910 A1) (hereinafter referred to as Patel) in view of Yamane et al. (US 2013/0163314 A1) (hereinafter referred to as Yamane).
Regarding claim 8, Patel teaches method for manufacturing a magnetic random access memory element (MTJ 2 in Figs. 2-5 of Patel), the method comprising: 
depositing a magnetic free layer (free layer 14 in Fig. 2);
forming a capping layer of MgO (MgO layer 17a, as described in [0038] of Patel) to contact the magnetic free layer, the MgO being formed by deposition in a sputter deposition chamber with a Mg target using DC power (as described in [0038]-[0039] of Patel, the MgO layer 17a is formed by depositing a Mg layer and then oxidizing this layer.  The film is deposited by a conventional DC sputter deposition system); and 
controlling one or more of the following parameters to maintain an area resistance of the MgO layer: deposition time; oxygen flow rate; Mg thickness; and number of multi-layers (as described in [0045] of Patel, the area resistance RA is optimized by adjusting the thickness of the MgO layer, oxidation level).
But Patel is silent as in teaching that the area resistance of the MgO is maintained of less than 1.5m2.  
Patel discloses that the objective of their disclosure is to reduce the cap layer resistance and area resistance for the MTJ structure in order to improve DRR and to reduce the writing voltage while maintaining high PMA for thermal stability (see [0009] of Patel).  Patel further discloses that the area resistance RA is dependent on the thickness and oxidation state of the MgO layer (see [0045] of Patel).
Yamane teaches an MTJ structure (3 in Fig. 2 of Yamane) comprising of an MgO sandwiched between two magnetic layers.  The area resistance of this MgO layer is to be controlled to less than tens of m2 by limiting the thickness of the MgO to less than 1.5 nm (see [0127]-[0128] of Yamane).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the thickness of MgO cap layer (17a) of Patel less than 1.5 nm, as according to Yamane, in order to have a small the area resistance and resistance.  The advantage of having a small area resistance is that it improves DRR and reduces the writing voltage while maintaining high PMA for thermal stability (see [0009] of Patel).
As incorporated, the range of tens of m2 or less of the prior art overlaps with the claimed range of 1.5m2 or less.  Since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have controlled the thickness of the MgO cap layer so that the area resistance to be less than 1.5m2.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 9, Patel in view of Zeltser teaches all the limitations of the method as in claim 8, and also teaches further comprising oxidizing the deposited Mg by introducing oxygen into the sputter deposition chamber (as implied by the description of the oxidation process in [0038] of Patel, the Mg is oxidized by flowing oxygen into the sputter chamber).  
Regarding claim 10, Patel in view of Zeltser teaches all the limitations of the method as in claim 8, and also teaches wherein the deposition of the MgO includes intermittent periods of depositing Mg from the Mg target and oxidizing the deposited Mg by introducing oxygen into the deposition chamber (as described in [0040]-[0042] and shown in Figs. 3a-b of Patel, MgO layer 17a is formed by a series of alternating deposition and oxidation steps).  
Regarding claim 12, Patel in view of Zeltser teaches all the limitations of the method as in claim 8 and also teaches wherein the MgO is deposited after the magnetic free layer (as described in [0038] of Patel, the MgO layer 17a is formed on the free layer 14).  
Regarding claim 14, Patel in view of Zeltser teaches all the limitations of the method as in claim 8, and further comprising depositing a non-magnetic barrier layer (tunnel barrier layer 13 in Fig. 2 of Patel.  It is implicit that the barrier layer 13 is non-magnetic).  
Regarding claim 15, Patel in view of Zeltser teaches all the limitations of the method as in claim 14, and also teaches wherein the non-magnetic barrier layer comprises MgO (as described in [0035] of Patel, layer 13 is MgO).  
Regarding claim 16, Patel in view of Zeltser teaches all the limitations of the method as in claim 14, and also teaches wherein the non-magnetic barrier layer is deposited before the magnetic free layer and the MgO layer is deposited after the magnetic free layer (as shown in Fig. 2 and described in [0033]-[0038] of Patel).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822